     Case: 3:20-cv-00258-DMB-JMV Doc #: 23 Filed: 01/06/21 1 of 1 PageID #: 120




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSPPI
                                    OXFORD DIVISION

PREMIER CAPITAL
INVESTMENT GROUP, LLC                                                                 PLAINTIFF

V.                                                          CAUSE NO. 3:20CV258-DMB-JMV

NRUPESH PATEL,
Individually; ET AL.                                                                  DEFENDANTS



                            ORDER STAYING CERTAIN PROCEEDINGS

         This case comes before the Court pursuant to L. U. CIV. R. 16(b)(1)(B). The rule provides that

                 [a] motion to . . . refer an action to bankruptcy court will stay the attorney
                 conference and disclosure requirements and all discovery not relevant to
                 the . . . referral issue and will stay the parties’ obligation to make
                 disclosures pending the court’s ruling on the motion[]. At the time the . . .
                 referral motion is filed, the movant must submit to the magistrate judge an
                 order granting the stay but permitting discovery concerning only the . . .
                 referral issue.

         Defendants filed a motion to transfer this action to the United States Bankruptcy Court for the

Northern District of Mississippi [21] on December 28, 2020. Accordingly, the proceedings enumerated in

Local Rule 16(b)(1)(B) are, hereby, STAYED pending a decision on the motion. Consistent with the rule,

the parties are permitted to conduct discovery concerning the referral issue. Such discovery is, hereby,

limited to written discovery, which may be propounded no later than ten (10) days after the date of this

order. Further, the parties are advised that any extensions on briefing of the motion must be secured from

the district judge notwithstanding authorization under the rule to engage in discovery regarding the referral

issue.

         THIS 6th day of January, 2021.



                                                   /s/ Jane M. Virden
                                                   U.S. Magistrate Judge
